Case 4:21-cr-00103-SMR-HCA Document 378 Filed 08/17/21 Page 1of8

IN THE UNITED STATES DISTRICT COURT

RECEIV =O
AUG 17 2021
CLERK OF DISTRIG] CUURT

FOR THE SOUTHERN DISTRICT OF IOWA cgi 7HERN DISTRICT Ur IOWA

UNITED STATES OF AMERICA,
Vv.

MALEK SHAWN HOLMES,
also known as, Chubbs,
PIERRE FONTAIN BLACK,
also known as, Rico,

also known as, Peezy,

also known as, Peezo,
DESHAWN LEVELL GREER,
also known as, Jack,
DESMOND LAMAR HOWARD,
also known as, Blu,
GREGORY IZELL SPIGHT,
also known as, LoSo,

EARL CLAY, III,

also known as, BD,
MICHAEL BYRD,

also known as, Big Mike,
CARL MURPHY,

also known as, P,

also known as, C-Note,
AZIM ABDUL-AHAD,

also known as, Tana,
RONALD HARRIS,
DAEANTE DEWAYNE NEELY,
also known as, Black,
DERRICK FLEMING,

also known as, Flock,
DANDRE COX,

also known as Dusky,
PATRICK STAPLES,
TABARIS BROWN,

also known as, TB,
BRANDON REED,

also known as, J,

JASON BEAMAN,

Ne Ne eee eee ee eee eee es es es a

Criminal No. 4:21-CR-103
SUPERSEDING INDICTMENT

18 U.S.C. § 922(g)(3)
18 U.S.C. § 924(a)(2)

18 U.S.C. § 924(d)

21 U.S.C. § 841(a)(1)
21 U.S.C. § 841(b)(1)(A)
21 U.S.C. § 841(b)(1)(B)
21 US.C. § 841(b)(1)(C)
21 U.S.C. § 846

21 U.S.C. § 851

21 US.C. § 853

28 U.S.C. § 2461(c)

HSe4$4s44qH5
Case 4:21-cr-00103-SMR-HCA Document 378 Filed 08/17/21 Page 2 of 8

ELIJAH SEYMOUR,

also known as, Big Josh,
FELICIA OLSON,

SARAH HUME,

ANDREW PRICE,
JAMISHA CANADA,

also known as, Misha,
TONIE CANADA, and
RICKEY’A DEE JACKSON
also known as, Kia,

Defendants.
THE GRAND JURY CHARGES:

COUNT 1
(Conspiracy to Distribute a Controlled Substance)

From a date unknown, but by at least 2019, and continuing until July 20, 2021,
in the Southern District of Iowa and elsewhere, the defendants, MALEK SHAWN
HOLMES, also known as, Chubbs, PIERRE FONTAIN BLACK, also known as, Rico,
also known as, Peezy, also known as, Peezo, DESHAWN LEVELL GREER, also
known as, Jack, DESMOND LAMAR HOWARD, also known as, Blu, GREGORY
IZELL SPIGHT, also known as, LoSo, EARL CLAY, III, also known as, BD,
MICHAEL BYRD, also known as, Big Mike, CARL MURPHY, also known as, P, also
known as C-Note, AZIM ABDUL-AHAD, also known as, Tana, RONALD HARRIS,
DAEANTE DEWAYNE NEELY, also known as, Black, DERRICK FLEMING, also
known as, Flock, DANDRE COX, also known as Dusky, PATRICK STAPLES,
TABARIS BROWN, also known as, TB, BRANDON REED, also known as J, JASON

BEAMAN, ELIJAH SEYMOUR, also known as, Big Josh, FELICIA OLSON, SARAH
Case 4:21-cr-00103-SMR-HCA Document 378 Filed 08/17/21 Page 3 of 8

HUME, ANDREW PRICE, JAMISHA CANADA, also known as, Misha, TONIE
CANADA, and RICKEY A DEE JACKSON, also known as, Kia, conspired, with each
other and with other persons known and unknown to the Grand Jury, to knowingly
and intentionally possess with intent to distribute and distribute a controlled
substance, in violation of Title 21, United States Code, Section 841(a)(1).

This is a violation of Title 21, United States Code, Section 846.

With respect to defendants, MALEK SHAWN HOLMES, also’ known as,
Chubbs, the conspiracy involved 1 kilogram or more of a mixture and substance
containing a detectable amount of heroin, a Schedule I controlled substance, and 400
erams or more of a mixture and substance containing a detectable amount of fentanyl,
a Schedule II controlled substance, in violation of Title 21, United States Code,
Section 841(a)(1), and 841(b)(1)(A).

With respect to defendants, PIERRE FONTAIN BLACK, also known as, Rico,
also known as, Peezy, also known as, Peezo, DESHAWN LEVELL GREER, also
known as, Jack, GREGORY IZELL SPIGHT, also known as, LoSo, EARL CLAY, II,
also known as, BD, MICHAEL BYRD, also known as, Big Mike, CARL MURPHY,
also known as, P, also known as C-Note, AZIM ABDUL-AHAD, also known as, Tana,
RONALD HARRIS, DAEANTE DEWAYNE NEELY, also known as, Black,
DERRICK FLEMING, also known as, Flock, DANDRE COX, also known as Dusky,
PATRICK STAPLES, TABARIS BROWN, also known as, TB, BRANDON REED, also

known as J, JASON BEAMAN, FELICIA OLSON, ANDREW PRICE, JAMISHA
Case 4:21-cr-00103-SMR-HCA Document 378 Filed 08/17/21 Page 4of8

CANADA, also known as, Misha, and TONIE CANADA, the conspiracy involved a
mixture and substance containing a detectable amount of heroin, a Schedule I
controlled substance, and 40 grams or more of a mixture and substance containing a
detectable amount of fentanyl, a Schedule II controlled substance, in violation of Title
21, United States Code, Section 841(a)(1), 841(b)(1)(B), and 841(b)(1)(C).

With respect to defendants, DESMOND LAMAR HOWARD, also known as,
Blu, ELIJAH SEYMOUR, also known as Big Josh, SARAH HUME, RICKEY A DEE
JACKSON, also known as Kia, the conspiracy involved a mixture and substance
containing a detectable amount of heroin, a Schedule I controlled substance, and a
mixture and substance containing a detectable amount fentanyl, a Schedule II
controlled substance, in violation of Title 21, United States Code, Section 841(a)(1),
and 841(b)(1)(C).

THE GRAND JURY FURTHER CHARGES:

COUNT 2
(Possession with Intent to Distribute a Controlled Substance)

On or about July 21, 2021, in the Southern District of Iowa, the defendant,
MALEK SHAWN HOLMES, also known as, Chubbs, knowingly and intentionally
possessed with the intent to distribute a controlled substance, namely a mixture and
substance containing a detectable amount of heroin, a Schedule I controlled

substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and

841(b)(1)(C).
Case 4:21-cr-00103-SMR-HCA Document 378 Filed 08/17/21 Page 5of8

THE GRAND JURY FURTHER CHARGES:

COUNT 3
(Unlawful Drug User in Possession of a Firearm)

On or about July 21, 2021, in the Southern District of Iowa, the defendant,
MALEK SHAWN HOLMES, also known as, Chubbs, in and affecting commerce,
knowingly possessed firearms, namely, a loaded, Iver Johnson Revolver, Cadet Model
55-SA, .388 Cal, with serial number G8340 and a Walther Pistol, Model PPS, 9mm,
with serial number BB1585. At the time of the offense, the defendant was an
unlawful user of and addicted to a controlled substance.

This is a violation of Title 18, United States Code, Sections 922(¢)(3) and
924(a)(2).

THE GRAND JURY FINDS:

PRIOR CONVICTION

Prior to the commission of the offense charged in Count 1, the defendant, CARL
MURPHY, also known as P, also known as C-Note, was convicted of Distribution of a
Controlled Substance, in violation of Title 21, United States Code, Section 841(a)(1),
in the Northern District of Illinois, case number 1:09-CR-928, a serious drug felony,
for which Defendant served more than 12 months of imprisonment and in which
Defendant was released from any term of imprisonment within 15 years of the
commencement of the instant offense.

This is pursuant to Title 21, United States Code, Section 851.
Case 4:21-cr-00103-SMR-HCA Document 378 Filed 08/17/21 Page 6 of 8

THE GRAND JURY FURTHER FINDS:
NOTICE OF FORFEITURE
Upon conviction for the offense alleged in Count 3 of this Superseding
Indictment, the defendant, MALEK SHAWN HOLMES, also known as Chubbs, shall
forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d),
and Title 28, United States Code, Section 2461(c), all firearms, magazines, and
ammunition involved in the commission of said offense, including, but not limited to,
the firearms and ammunition identified in Count 3 of this Superseding Indictment.
This is pursuant to Title 18, United States Code, Section 924(d) and Title 28,
United States Code, Sertion 2461 (c).
THE GRAND JURY FURTHER FINDS:
NOTICE OF FORFEITURE
Upon conviction of the offense set forth in Count 1 of this Superseding
Indictment, the defendants, RONALD HARRIS, TABARIS BROWN, also known as,
TB, GREGORY SPIGHT, also known as, LoSo, EARL CLAY, III, also known as, BD,
FELICIA OLSON, and BRANDON REED, also known as, J, shall forfeit, to the
United States, the following:
A. Proceeds. Any and all property constituting, and derived from, any
proceeds such defendant obtained, directly or indirectly, and as a result of such

violation, and
Case 4:21-cr-00103-SMR-HCA Document 378 Filed 08/17/21 Page 7 of 8

B. Facilitation. Any property used and intended to be used in any manner,
or part, to commit or to facilitate the commission of such violation.
The property to be forfeited includes, but is not limited to, the following:

a. As to defendant RONALD HARRIS, approximately $8,400 in United States
currency seized from a residence in the 1300 block of Clark Street, Des Moines,
Iowa, on or about July 21, 2021.

b. As to defendant TABARIS BROWN, approximately $4,000 in United States
currency seized from a residence in the 2300 block of Ingersoll Avenue, Des
Moines, Iowa, on or about July 21, 2021.

c. As to defendant GREGORY SPIGHT, approximately $1,552 in United States
currency seized from a hotel in the 11000 block of Forest Avenue, Des Moines,
Iowa, on or about July 21, 2021.

d. As to defendant EARL CLAY, III, approximately $2,134 in United States
currency seized from a vehicle and hotel in the 5000 block of NE 14th Street,
Des Moines, Iowa, on or about July 21, 2021.

e. As to defendant FELICIA OLSON, approximately $1,062 in United States
currency seized from a residence in the 5100 block of Ingersoll Avenue, Des
Moines, Iowa, on or about July 21, 2021.

f. As to defendant BRANDON REED, approximately $5,425 in Untied States
currency seized from the person of BRANDON REED on or about July 21,

2021.
Case 4:21-cr-00103-SMR-HCA Document 378 Filed 08/17/21 Page 8 of 8

This is pursuant to Title 21, United States Code, Section 853, and Rule 32.2(a)
of the Federal Rules of Criminal Procedure.

A TRUE BILL.

FOREPERSON
Richard D. Westphal
Acting United States Attorney

By: Wp beng admaen?
Mallory E. Weiser

Special Assistant United States Attorney
Amy L. Jennings
Assistant United States Attorney
